
	

115 HR 3535 RH: Ruffey Rancheria Restoration Act of 2018
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 843
		115th CONGRESS2d Session
		H. R. 3535
		[Report No. 115–1087]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. LaMalfa introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 20, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 28, 2017
		
		
			
		
		A BILL
		To restore Federal recognition to the Ruffey Rancheria of California, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ruffey Rancheria Restoration Act of 2018. 2.Restoration of Federal recognition, rights, and privileges (a)Federal recognitionFederal recognition is hereby restored to the Tribe. Except as otherwise provided in this Act, all laws and regulations of general application to Indians and nations, tribes, or bands of Indians that are not inconsistent with any specific provision of this Act shall be applicable to the Tribe and its members.
 (b)Restoration of rights and privilegesExcept as provided in subsection (d), all rights and privileges of the Tribe and its members under any Federal treaty, Executive order, agreement, or statute, or under any other authority which were diminished or lost under the Act of August 18, 1958 (Public Law 85–671; 72 Stat. 619), are hereby restored, and the provisions of such Act shall be inapplicable to the Tribe and its members after the date of the enactment of this Act. Such Federal treaties and other authority shall not include any treaty, Executive Order, agreement, statute or other authority entered into in the Territory or State of Oregon or affecting any tribe or band of Indians whose historical territory was located therein.
			(c)Federal services and benefits
 (1)In generalWithout regard to the existence of a reservation, the Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all Federal services and benefits furnished to federally recognized Indian Tribes or their members. For the purposes of Federal services and benefits available to members of federally recognized Indian tribes residing on a reservation, members of the Tribe residing in the Tribe’s service area shall be deemed to be residing on a reservation.
 (2)Relation to other lawsThe eligibility on the part of the Tribe and its members for, or receipt of, services and benefits under paragraph (1) shall not be considered as income, resources, or otherwise when determining the eligibility for or computation of any payment or other benefit to such tribe, individual, or household under—
 (A)any financial aid program of the United States, including grants and contracts subject to the Indian Self-Determination Act; or
 (B)any other benefit to which such tribe, household, or individual would otherwise be entitled under any Federal or federally assisted program.
 (d)Hunting, fishing, trapping, gathering, and water rightsNothing in this Act shall expand, reduce, or affect in any manner any hunting, fishing, trapping, gathering, or water rights of the Tribe and its members, provided, that any such rights shall not extend into the Territory or State of Oregon.
 (e)Certain rights not alteredExcept as specifically provided in this Act, nothing in this Act shall alter any property right or obligation, any contractual right or obligation, or any obligation for taxes levied.
 (f)Rights of the Quartz Valley Indian ReservationNothing in this Act shall be construed as infringing upon or diminishing the territorial rights or sovereignty of the Quartz Valley Indian Reservation.
			3.Transfer of land to be held in trust
 (a)Lands to be taken in trustUpon application by the Tribe, the Secretary shall have the authority under this section to accept into trust for the benefit of the Tribe real property located in Siskiyou County, California, after the property is conveyed or otherwise transferred to the Secretary and if, at the time of such conveyance or transfer, there are no adverse legal claims to such property, including outstanding liens, mortgages, or taxes.
 (b)Former trust lands of the ruffey rancheriaSubject to the conditions specified in this section, real property eligible for trust status under this section shall include Indian owned fee land in Siskiyou County, California, that is held by persons listed as distributees or dependent members in the distribution plan approved by the Bureau of Indian Affairs and published in the Federal Register on April 11, 1961, or such distributees’ or dependent members’ Indian heirs or successors in interest, provided, that such lands shall not include any lands located within the boundaries of the State of Oregon.
 (c)Lands to be part of the reservationAny real property taken into trust for the benefit of the Tribe pursuant to this Act shall be part of the Tribe’s reservation.
 (d)Lands to be nontaxableAny real property taken into trust for the benefit of the Tribe pursuant to this section shall be exempt from all local, State, and Federal taxation as of the date that such land is transferred to the Secretary.
			4.Membership rolls
 (a)Compilation of tribal membership rollNot later than 1 year after the date of the enactment of this Act, the Secretary shall, after consultation with the Tribe, compile a membership roll of the Tribe.
			(b)Criteria for enrollments
 (1)Preconstitution rollUntil a tribal constitution is adopted pursuant to section 6, an individual shall be placed on the Ruffey Rancheria membership roll if the individual is living, is not an enrolled member of another federally recognized Indian tribe, and if—
 (A)such individual’s name was listed on the Ruffey Rancheria distribution list compiled by the Bureau of Indian Affairs and approved by the Secretary and published in the Federal Register on April 11, 1961, under Public Law 85–671;
 (B)such individual was not listed on, but met the requirements that had to be met to be listed on the Ruffey Rancheria distribution list; or
 (C)the individual is a lineal descendant of an individual, living or dead, identified in subparagraph (A) or (B), and has never been an enrolled member of any other Federally recognized Indian tribe.
 (2)Roll after adoption of constitutionAfter adoption of a tribal constitution under section 6, such tribal constitution shall govern membership in the Tribe.
 (c)Conclusive proof of ruffey rancheria Indian ancestryFor the purpose of subsection (b), the Secretary shall accept any available evidence establishing Ruffey Rancheria Indian ancestry. The Secretary shall accept as conclusive evidence of Ruffey Rancheria Indian ancestry information contained in the letter regarding certain lands purchased for the use of Ruffey and other Indians near Etna, California, sent by Charles E. Kelsey, Special Agent for the California Indians, to the Commissioner of Indian Affairs dated June 24, 1913; residence on or adjacent to lands purchased or leased in Siskiyou County, California, by Special Agent Charles E. Kelsey, provided that such lands were occupied by an individual with a bona fide relationship to the Ruffey Rancheria; and in the Ruffey Rancheria distribution list compiled by the Bureau of Indian Affairs and approved by the Secretary and published in the Federal Register on April 11, 1961.
 5.Interim governmentUntil a new tribal constitution and bylaws are adopted and become effective under section 6, the governing body of the Tribe shall be an Interim Council. The initial membership of the Interim Council shall consist of the members of the Executive Council of the Tribe on the date of the enactment of this Act, and the Interim Council shall continue to operate in the manner prescribed for the Executive Council under the tribal constitution of the Tribe adopted on December 19, 2014, as amended by Tribal Resolution 18-02, to the extent that such constitution is not contrary to Federal law. Any new members filling vacancies on the Interim Council shall meet the enrollment criteria set forth in section 4(b) and be elected in the same manner as are Executive Council members under the tribal constitution adopted December 19, 2014, as amended by Tribal Resolution 18-02.
		6.Tribal constitution
 (a)Election; time; procedureAfter the compilation of the tribal membership roll under section 4, upon the written request of the Interim Tribal Council, the Secretary shall conduct, by secret ballot, an election for the purpose of ratifying a final constitution for the Tribe. The election shall be held consistent with sections 16(c)(1) and 16(c)(2)(A) of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act; 25 U.S.C. 5123(c)(1) and 5123(c)(2)(A), respectively). Absentee voting shall be permitted regardless of voter residence.
 (b)Election of tribal officials; proceduresNot later than 120 days after the Tribe ratifies a final constitution under subsection (a), the Secretary shall conduct an election by secret ballot for the purpose of electing tribal officials as provided in such tribal constitution. Such election shall be conducted consistent with the procedures specified in subsection (a) except to the extent that such procedures conflict with the tribal constitution.
 7.Limitations on Indian gaming on acquired landsIn addition to any other requirements under applicable Federal law, gaming conducted pursuant to an exception under subsection (b)(1)(B) of section 20 of the Indian Gaming Regulatory Act (25 U.S.C. 2719) shall not be conducted on any land taken into trust by the United States for the benefit of the Tribe unless the Secretary determines, on the date that the land is taken into trust, that—
 (1)the Tribe has received a written determination by the Secretary that the land is eligible to be used for gaming under such section; and
 (2)the land is located in the county of Siskiyou, California, 5 miles or less away from lands within such County taken into trust under section 3 of this Act.
 8.DefinitionsFor purposes of this Act: (1)Interim councilThe term Interim Council means the governing body of the Tribe specified in section 6.
 (2)MemberThe term member means any person meeting the enrollment criteria under section 4(b). (3)ReservationThe term reservation means those lands acquired and held in trust by the Secretary for the benefit of the Tribe pursuant to section 3.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)Service areaThe term service area means Siskiyou County in the State of California. Neither the Tribe’s service area nor its near-reservation area shall be extended into or located within the State of Oregon for any Federal or State program or service.
 (6)StateThe term State means the State of California. (7)TribeThe term Tribe means the Ruffey Rancheria of California.
			
	
		December 20, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
